

THIRD AMENDMENT
TO
LOAN AGREEMENT




THIS THIRD AMENDMENT TO LOAN AGREEMENT (this "Third Amendment" or this
"Amendment") is made and entered into as of this 2nd day of July, 2012, by and
between Daktronics, Inc. ("Borrower") and Bank of America, N.A. ("Lender").




RECITALS


A.The Borrower and the Lender are parties to that certain Loan Agreement dated
as of December 23, 2010, as amended by that certain First Amendment dated
February 1, 2011 and that certain Second Amendment dated November 15, 2011 (as
amended, the "Loan Agreement"), whereby Lender extended certain credit
facilities to the Borrower upon the terms and conditions set forth in the Loan
Agreement. Capitalized terms not otherwise defined in this Amendment shall have
the meanings given them in the Loan Agreement.


B.The parties are in mutual agreement that the Loan Agreement should be amended
as provided herein.


NOW, THEREFORE, in consideration of the Recitals and the mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.
Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:



a.
The definition of "Foreign Subsidiaries" in Section 1.1 ("Defined Terms") is
hereby amended in its entirety and as so amended is restated as follows:



"Foreign Subsidiaries": The following foreign, wholly owned subsidiaries of
Borrower: Daktronics Canada, Inc., Daktronics, GmbH, Daktronics UK, Ltd,
Daktronics Hong Kong Ltd, Daktronics Shanghai Co., Ltd, Daktronics France SARL,
Daktronics Beijing, Daktronics Australia PTY LTD, Daktronics Japan, Inc.,
Daktronics FZE, and Daktronics Singapore Pte Ltd, Daktronics International Ltd,
Daktronics Trading, Ltd., Daktronics Brazil, Ltd., Daktronics Singapore Pte.
Ltd, as well as any other entity created or organized other than under the laws
of the United States of America, any of its states, or the District of Columbia,
of which a majority of the shares of securities or other interests are
beneficially owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries or both, by the Borrower.


b.
Section 2.1 ("Revolving Loan") is hereby amended in its entirety and as so
amended is restated as follows:



Section 2.1 Revolving Loan. Upon the terms and subject to the conditions hereof,
Lender agrees to make available a revolving loan (the "Revolving Loan") to
Borrower of Twenty Million and No/100 Dollars ($20,000,000.00) (the "Revolving
Loan Amount"). Borrower may obtain advances, prepay and obtain new advances
under the Revolving Loan, subject to

1

--------------------------------------------------------------------------------


the prepayment provisions of Section 2.2. Lender also agrees to make available
to the Foreign Subsidiaries letters of credit, multicurrency borrowings, bank
guarantees, international allocation credits, and other products and services
from time to time requested by the Borrower or such Foreign Subsidiaries to be
provided to one or more Foreign Subsidiaries, on terms acceptable to Lender in
its sole discretion (collectively, "Alternative Borrowing"), in an amount not to
exceed the Revolving Loan Amount, it being understood and agreed that the amount
available to be borrowed under the Revolving Loan shall be correspondingly
reduced by the face amount of all Alternative Borrowing issued. Further, Lender
may, from time to time, at the request of Borrower and on terms satisfactory to
Lender and Borrower, provide letters of credit to Borrower and its domestic
affiliates and subsidiaries ("Domestic Letters of Credit"). The amount available
to be borrowed under the Revolving Loan shall be reduced by the aggregate amount
available to be drawn under any Domestic Letters of Credit, plus any
unreimbursed amounts or letter of credit borrowings. In no event shall the
amount outstanding under the Revolving Loan, including amounts outstanding from
advances to Borrower or from Alternative Borrowing and Domestic Letters of
Credit, exceed the Revolving Loan Amount. Lender shall charge an origination fee
equal to a per annum basis of 0.50% of the face amount of any international
letters of credit issued hereunder, payable in advance quarterly on the last day
of the prior calendar quarter, as well as charge its standard issuance,
documentation and examination fees therefore. All Alternative Borrowing shall
have an expiration date no later than twenty four (24) months from the date of
issuance. Lender shall have no obligation to issue Alternative Borrowing, or to
amend, extend, renew or replace any Alternative Borrowing, unless it is in form
and substance acceptable to Lender. The Alternative Borrowing shall be
guaranteed by Borrower's Guaranty dated December 23, 2010 (as amended), and the
reference therein to the Loan in the principal amount of $10,000,000.00 shall be
deemed amended to the $20,000,000.00 Revolving Loan described herein.


2.
Representations. The Borrower represents and warrants to the Lender as follows:
(i) the covenants, representations and warranties of the Borrower as set forth
in the Loan Agreement are hereby made again as of the date hereof and are true
and correct in all respects as of the date hereof, except to the extent such
covenants, representations and warranties relate solely to an earlier date, in
which case such covenants, representations and warranties were true and correct
in all respects as of such date, (ii) as of the date hereof, there is no Event
of Default in existence, or any other act, omission, matter or other occurrence
whatsoever which, with the giving of notice or the passage of time, or both,
would give rise to or constitute an Event of Default; (iii) the Borrower has (a)
full power, authority and legal right to own and operate all of its properties
and assets and to carry on its respective business as now conducted and as
proposed to be conducted; and (b) all requisite corporate power and authority to
execute, deliver and fully perform all of the terms and conditions of this
Amendment and all other agreements, documents and instruments contemplated
hereby; and (vi) the Borrower shall (a) ensure, and cause all of its
Subsidiaries to ensure, that no person who owns a controlling interest in or
otherwise controls the Borrower, any guarantor or any subsidiary of any of them
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
("OFAC"), the Department of the Treasury or included in any Executive Orders,
(b) not use or permit the use of the proceeds of any loans to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply, and cause any subsidiary to comply, with
all applicable Bank Secrecy Act laws and regulations, as amended. All
representations and warranties contained in this Amendment shall survive the
execution and delivery hereof and any investigation made by the Lender or its
agents or representatives.




2

--------------------------------------------------------------------------------


3.
Effective Time. This Amendment shall be effective as of the date hereof upon
signature by all parties hereto.



4.
Continuing Effect; Inconsistency. All of the terms and conditions of the Loan
Agreement and the other loan documents remain in full force and effect, as
amended hereby. Without limiting the foregoing, the Borrower acknowledges and
agrees that each of the loan documents remains in full force and effect and the
rights and remedies of the Lender, and the obligations of the parties thereunder
and shall not be affected, impaired or discharged by reason of this Amendment or
the transactions contemplated hereby. In the event there is determined to be any
inconsistency between the terms and conditions of the existing loan documents
and the terms and conditions of this Amendment, the terms and conditions of this
Amendment shall govern to the full extent of such inconsistency.



5.
Cross Default; Remedies. Any breach of warranty, misrepresentation or
nonfulfillment of any agreement on the part of the Borrower under any one or
more of the existing loan documents, this Amendment or any agreement, document
or instrument contemplated hereby, shall be and constitute a breach and default
under each and all of the loan documents, this Amendment and all other
agreements, documents and instruments. The Lender shall have all rights and
remedies available under the loan documents, this Amendment and all agreements,
documents and instruments contemplated hereby, and all other rights and remedies
available to it at law, in equity or otherwise, upon any such breach of
warranty, misrepresentation or nonfulfillment of agreement by the Borrower.



6.
No Waiver. Nothing herein is intended or shall be construed as a waiver by the
Lender of any breach, default or other nonfulfillment by the Borrower under the
Loan Agreement or any of the other loan documents.



7.
Waiver of Claims. THE BORROWER COVENANTS, REPRESENTS AND WARRANTS TO THE LENDER
THAT THE NOTE, THE LOAN AGREEMENT AND OTHER LOAN DOCUMENTS ARE NOT SUBJECT TO
ANY CREDITS, CHARGES, CLAIMS, OR RIGHTS OF OFFSET OR DEDUCTION OF ANY KIND OR
CHARACTER WHATSOEVER; AND HEREBY RELEASES AND DISCHARGES THE LENDER, THEIR
OFFICERS, DIRECTORS, ATTORNEYS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS FROM
ANY AND ALL CLAIMS AND CAUSES OF ACTION OF ANY KIND AND CHARACTER, WHETHER KNOWN
OR UNKNOWN AND WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER LIQUIDATED OR
UNLIQUIDATED, FIXED, CONTINGENT, DIRECT OR INDIRECT, INCLUDING WITHOUT
LIMITATION, ANY ACTION IN LAW OR EQUITY, THAT HAVE AT ANY TIME BEEN OWNED, OR
THAT ARE HEREAFTER OWNED, BY THE BORROWER AND THAT ARISE OUT OF ANY ONE OR MORE
CIRCUMSTANCES OR EVENTS THAT OCCURRED PRIOR TO THE DATE OF THIS AMENDMENT.
MOREOVER, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER WAIVES ANY AND
ALL CLAIMS NOW OR HEREAFTER ARISING FROM OR RELATED TO ANY DELAY BY THE LENDER
IN EXERCISING ANY RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS.



8.
Costs. All attorneys' fees and expenses incurred by Lender with respect to the
preparation of this Third Amendment shall be paid by Borrower.



9.
Acknowledgment. Borrower hereby acknowledges receipt of a copy of this Third
Amendment.



10.
No Future Obligation to Amend. The Borrower hereby expressly recognizes and
agrees that the Lender was in no way obligated or required to enter into this
Amendment, and that the Lender has not agreed


3

--------------------------------------------------------------------------------


to and are not obligated or required to, in the future, waive, revise, alter or
amend any of the terms or conditions of the Loan Agreement or any of the other
loan documents, or to provide Borrower with any additional credit facilities or
other funds or credit.


11.
Headings and Captions. The titles or captions of sections and paragraphs in this
Amendment are provided for convenience of reference only, and shall not be
considered a part hereof for purposes of interpreting or applying this
Amendment, and such titles or captions do not define, limit, extend, explain or
describe the scope or extent of this Amendment or any of its terms or
conditions.



12.
Further Documents and Actions. The Borrower agrees to execute and deliver to the
Lender such additional documents and to take all such further actions as the
Lender may reasonably require in order to reflect the amendments to the Loan
Agreement effected by this Amendment.



13.
Counterparts and Facsimile Signatures. This Amendment may be executed in any
number of counterparts, each of which shall constitute one and the same
instrument. Receipt of an executed signature page to this Amendment by facsimile
or other electronic transmission shall constitute effective delivery thereof.
Electronic records of the executed Amendment shall be deemed to be originals
thereof.



14.
Recitals. The Recitals set forth in the forepart of this Amendment are true and
correct and are an integral part of this Amendment.



15.
Binding Effect on Successors and Assigns. This Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns.





















[SIGNATURE PAGE TO FOLLOW]
 

4

--------------------------------------------------------------------------------


IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.




IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed as of the date first written above.


BORROWER:
BANK:
Daktronics, Inc.
Bank of America, N.A.
 
 
By: /s/ William R. Retterath
By:
Name: William R. Retterath
Name: Michael T. Letsch
Title: CFO
Title: Vice President
 
 
By: /s/ James B. Morgan
 
Name: James B. Morgan
 
Title: President and CEO
 

 
  
  
  
  
 
 
 








[SIGNATURE PAGE TO THIRD AMENDMENT TO LOAN AGREEMENT]




fb.us.8342898.05



5